Opinion issued April 2, 2019




                                     In The

                               Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                               NO. 01-18-00077-CR
                           ———————————
               ECKNOZZIO OKEITH FONTENOT, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                     On Appeal from 185th District Court
                            Harris County, Texas
                        Trial Court Case No. 1540146


                         MEMORANDUM OPINION

      Appellant, Ecknozzio Okeith Fontenot, has filed a motion to dismiss his

appeal. Appellant and his attorney have signed the motion, and we have not issued

a decision in the appeal. See TEX. R. APP. P. 42.2(a). Further, more than ten days
have passed and the State has not expressed opposition to appellant’s motion. See

TEX. R. APP. P. 10.3(a)(2).

      Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX.

R. APP. P. 42.2(a), 43.2(f). We dismiss any other pending motions as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2